Citation Nr: 1038606	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the service 
member's death, to include as being secondary to exposure to 
chemical dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty in the US Air Force from 
August 1966 to August 1970.  He passed away in December 2000; at 
the time of his death, he was not in receipt of VA compensation 
benefits.  The appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In November 2008, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since November 
2008, the Board finds there has been substantial compliance with 
its remand instructions. The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has noted that 
"only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  The record indicates that the AMC was asked to 
determine whether another claims folder of the service member was 
in existence and possibly located at another RO.  The AMC 
searched for any additional VA records and discovered that there 
were no additional records available.  Such a search was noted in 
the claims folder.  Also requested by the Board of the AMC was 
that additional inquiries be made of the US Air Force concerning 
the service member's location and duty assignments while 
stationed outside of the continental United States (CONUS).  The 
record shows that the service department was contacted, inquiries 
made, and the information obtained included in the claims folder 
for review.  Following the development, the AMC issued a 
Supplemental Statement of the Case (SSOC) after reviewing the 
results of the information obtained.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the mandates 
of its November 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (finding that a remand by the Board confers on 
the appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is 
currently of record.


FINDINGS OF FACT

1.  During his lifetime, the service member was not in receipt of 
VA compensation benefits.

2.  The service member died in December 2000; the Certificate of 
Death listed the cause of the service member's death to be 
lymphoma of the lungs.  

3.  Although the appellant claims that her husband served in the 
Republic of Vietnam, the service department records do not 
corroborate such an assertion.  

4.  The evidence of record does not indicate that the service 
member served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

5.  The medical evidence of record does not show that the service 
member's carcinoma was related to or caused by military service 
or due to exposure to chemical dioxins.




CONCLUSION OF LAW

A disability of the lungs was not incurred in or aggravated by 
service, nor may it be presumed to be related to or caused by 
service, and as such, service connection for the cause of the 
service member's death is not warranted.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The appellant has come to the VA asking that service connection 
be granted for the cause of her husband's death.  The record 
indicates that the service member died in December 2000.  On the 
Certificate of Death the cause of death is listed as lymphoma of 
the lung.  Huntington's chorea is listed as a significant 
condition that contributed to death but not resulting in the 
underlying cause - lymphoma of the lung.  The appellant has 
averred that during her husband's four years in the US Air Force, 
he performed temporary duties (TDY) in the Republic of Vietnam.  
She believes that as a result of this TDY, the service member was 
exposed to chemical dioxins which, in turn, caused him to develop 
cancer of the lung.  She therefore has asked that service 
connection be granted and VA compensation benefits awarded to 
her.  The RO has denied her request for benefits and she has 
appealed to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters sent to the 
appellant from the agency of original jurisdiction (AOJ).  
Additional information was provided to the appellant via the 
Statement of the Case (SOC) and the Supplemental Statement of the 
Case (SSOC) that have been issued since the original rating 
decision of March 2002.  These pieces of correspondence informed 
the appellant of what evidence was required to prevail on her 
claim, and of her, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333- 34), and also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the United States Supreme Court has reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court, in essence, held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that:  (1) based on the communications sent to the claimant over 
the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain on 
her behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that she should 
inform the VA of any additional records or evidence necessary for 
her claim.  The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the appellant's available medical 
treatment records and those other records that the VA was made 
aware thereof. 

The record also indicates that the VA (the Board) has attempted 
to obtain additional information concerning the service member's 
tour-of-duty when he was stationed in the Empire of Japan.  The 
appellant has asserted that her husband was on TDY to the Vietnam 
from his base in Japan.  In attempt to verify the appellant's 
assertions, the Board and the RO has sought to obtain military 
records and documents that would corroborate the appellant's 
assertions.  The VA contacted the service department and acquired 
the information that was available.  This information has been 
included in the claims folder for review.  Given the foregoing, 
the Board finds that the VA has complied with the duty to assist.

Additionally, the RO attempted to obtain the service member's 
service medical treatment records, but as discussed below, they 
were (and are) missing.  Unfortunately, RO and Board requests for 
these records suggest that the service member may have submitted 
some type of claim for benefits in 1970 and in 1977.  However, it 
is unknown from the record whether the service member's medical 
treatment records were ever obtained.  Notwithstanding, even if 
they were obtained and included in a claims folder, a search for 
those records in a claims folder created in 1970 or 1977 within 
the VA system has failed to produce any type of records for the 
service member.  When a service member's medical treatment 
records are unavailable, through no fault of his, VA's duty to 
assist, duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the- doubt 
rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
absence of the service medical records, however, does not obviate 
the need for the appellant to have medical nexus evidence linking 
her husband's death to a service-connected disability.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996).  That is to say, there is no 
reverse presumption for granting the claim.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and VA has obtained all relevant evidence.  Moreover, the 
claimant has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  Thus, the Board 
finds that although there may be a VCAA deficiency, the evidence 
of record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help her 
obtain evidence but that it was the appellant's obligation to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements in 
support of her claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with respect 
to the issue now before the Board and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim involving cause of death benefits.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence and she has indicated that there was no 
further evidence to submit.  The criteria were discussed in the 
SOC and the SSOC, and the claimant was told why her claim could 
not be granted pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may have 
been a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The service member died in December 2000.  Per the Certificate of 
Death, the service member passed away as a result of lung cancer.  
Huntington's chorea is listed as a condition that contributed to 
but did not cause the service member's death.  A further review 
of the service member's medical records shows that B cell 
lymphoma of the lungs was diagnosed in September 2000.  Within 
three months, the service member had passed.  An autopsy was not 
performed.  Again the Board notes that at the time of his death, 
the service member was not service connected for any disability, 
disease, or disorder.  He was not receiving any other benefits 
such as a pension.  At the time of his death, the service member 
did not have a claim before the VA involving a total disability 
evaluation based on individual unemployability due to his 
possible service-connected disorders.

To support her claim, the appellant proffered statements given by 
airmen who reportedly served with her husband when he was 
stationed in Japan.  In those statements, both former airmen 
stated that the service member had been sent on TDY from the 
Hakata NAS to the Republic of Vietnam.  They both indicated that 
they did not actual go TDY with the service member because they 
were too "junior."  Both also indicated that they discussed the 
mission with the service member and another airman upon their 
return from Vietnam.  

In conjunction with these statements, the VA has attempted to 
obtain confirmation of the service member in a TDY mission to 
Vietnam in December 1968 and the first quarter of 1969.  The US 
Air Force was contacted and asked to confirm the service member's 
assignment to such a duty with the US Air Force.  Upon reviewing 
its records, the US Air Force could not confirm the participation 
of the appellant's husband in the purported TDY mission.  The US 
Air Force was further unable to corroborate the service member's 
participation in any mission to Vietnam while he was stationed in 
Japan.  It is also noted that the service member's official 
personnel records, including his DD Form 214, fail to show that 
he ever stepped foot in Vietnam while he was stationed in 
Southeast Asia.  

The appellant further proffered medical treatment records showing 
that the service member was diagnosed with and treated for B cell 
lymphoma prior to his death.  Nevertheless, none of the treatment 
records etiologically link the service member's cancer with 
exposure to chemical dioxins or to the service member's 
enlistment in the US Air Force.  

The surviving spouse of a service member who has died of a 
service-connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the service member will be considered as having been due 
to a service-connected disability when the evidence establishes 
that such disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a) (2010).  The appellant will 
be entitled to service connection for the cause of death if it is 
shown that the service-connected disabilities contributed 
substantially or materially to cause death; that they combined to 
cause death; or that they aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  
However, service-connected disabilities of a static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions will not be held to have 
contributed to death resulting primarily from some other cause.  
38 C.F.R. § 3.312(c)(2) (2010).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service 
connected are the same standards and criteria employed for 
determining whether a disability is service connected generally, 
i.e., while the service member is still alive.  38 U.S.C.A. § 
1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of a service member's nonservice- connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

In addition to these provisions, a service member who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 38 
C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or she 
was not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  If a service member was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even 
if there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2010).  The list of diseases includes:  chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. 
§ 3.309(e) (2010).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a service member 
must show that he or she served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6) (2010).  Second, the service member must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e) (2009).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
service member from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As reported, none of the service department records indicates, 
suggests, or insinuates that the service member ever stepped foot 
in Vietnam.  The only evidence of record in support of this 
assertion is the statements provided by the appellant and the two 
airmen who served with the appellant's husband.  In determining 
whether evidence submitted by an appellant is credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  Unfortunately, the statements proffered are not 
substantiated by the service records.  None of the service 
records, as indicated, confirms the service member's 
participation in a TDY mission in Vietnam.  Moreover, the Board 
does not doubt that the statements made by the two airmen were 
provided in good faith.  However, they were not proffered during 
the lifetime of the service member; they were instead submitted 
thirty-two plus years after the alleged incident.  Additionally, 
neither one of the airmen went with the service member on the 
mission (i.e., they did not demonstrate any first-hand 
knowledge), and neither proffered any additional information that 
could be used to corroborate their well-meaning assertions.  
Consequently, the Board finds that these written statements are 
not credible or probative, and they do not add weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996).  Therefore, it is the conclusion of the Board that 
the service member did not set foot in Vietnam, and, as such, it 
may not be presumed that he was exposed to chemical dioxins.  He 
is not therefore presumed under 38 U.S.C.A. § 1116(f) (West 
2002), to have been exposed to herbicide agents, to include Agent 
Orange.

However, as noted above, service connection may still be granted 
if there is evidence directly correlating the service member's B 
cell lymphoma to his military service.  The service member's 
various medical records have been obtained and included in the 
claims folder for review.  These treatment reports do show that 
the service member was treated for B cell lymphoma.  Yet, none of 
the medical records contains an opinion by a medical provider 
that his lymphoma was caused by chemical dioxins.  Moreover, the 
records are negative for an opinion by a medical doctor that the 
condition was caused by or the result of the service member's 
military service or any incident therein.

The Board does acknowledge the statements made by the appellant 
that attempt to link her husband's death with his military 
service.  The Federal Circuit has specifically held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
it was held that the appellant's lay testimony regarding varicose 
vein symptomatology in active service represented competent 
evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but also extends 
to the first two.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her beliefs that her husband's lymphoma of the lungs 
was caused by his military service or some incident therein.  The 
Board also believes that the appellant is sincere in expressing 
her opinion with respect to the etiology of the disorder.  
However, the matter at hand involves complex medical assessments 
that require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical observations.  
She is not competent to provide complex medical opinions 
regarding the etiology of the claimed disorder.  See Barr.  Thus, 
the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The overwhelming medical evidence of record 
does establish that the service member, at the time of his death, 
was suffering from B cell lymphoma.  However, the medical 
evidence of record does not relate this disability to military 
service.  Therefore, after reviewing all of the evidence of 
record, the Board finds that there is insufficient competent 
evidence supportive of a finding that the service member's B cell 
lymphoma of the lungs became manifest or otherwise originated 
during his active duty service or to a compensable degree within 
one year after his discharge.  Moreover, the evidence of record 
is without sufficient probative, competent, and credible evidence 
supportive of a finding that the claimed disorder was caused by 
or the result of the service member's Air Force service.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's claim, 
and her claim is denied.  







ORDER

Entitlement to service connection for the cause of the service 
member's death, to include as being secondary to exposure to 
chemical dioxins, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


